Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts do not expressly teach or render obvious the invention as recited in independent claims 1, 10, 11.

Terakawa et al. (Publication No. US 20130079967 A1) discloses a control device for a hybrid vehicle includes a portion determining whether an engine torque is necessary, a portion controlling a motor to make a motor torque be a target torque, an engine rotation speed control portion controlling an engine output shaft to rotate at a target engine rotation speed for sudden start/reacceleration while the clutch being disengaged after starting the engine and before an actual rotation speed of the engine output shaft exceeds a reference target engine rotation speed in a case where the engine torque is necessary, a control portion engaging the clutch after the actual rotation speed exceeds the reference target engine rotation speed, and a portion controlling the engine so that the engine torque is assumed to be a target torque by canceling the control by the engine rotation speed control portion after the actual rotation speed exceeds the reference target engine rotation speed.

Lee et al. (Publication No. US 20170259804 A1) discloses an overheat prevention method includes an rpm comparison step of comparing an engine revolution per minute (rpm) speed with a preset rpm speed by a controller when requiring an engagement of an engine clutch, a temperature comparison step of comparing a temperature of a transmission clutch with a preset temperature by the controller when it is determined that the engine rpm speed is less than the preset rpm speed at the rpm comparison step, and a serial drive mode control step of releasing the engine clutch and engaging the transmission clutch, and controlling a hybrid starter generator (HSG) to charge a battery using engine power to provide driving power to a motor by the controller when it is determined that the temperature of the transmission clutch is higher than the preset temperature at the temperature comparison step.

Yamaguchi et al. (Publication No. 20020062183 A1) discloses a control system for a hybrid vehicle has a consumed electric power calculator, which calculates electric power consumption, and a battery state calculator, which calculates battery state SOC of a battery. Based on this battery state, a physical quantity per effective electric power calculator calculates d physical quantity per effective power when electric power equal to or greater than consumed electric power is generated for various electric power consumption and electric power generation, and a threshold value calculator obtains a threshold value having the same unit as that of the physical quantity per effective power using predetermined calculation for selecting operating modes of a generator and The battery. An operating mode selector selects operating modes for an engine and the battery based on comparison between the above threshold value and the physical quantity per effective power corresponding to the consumed electric power, and a target generated electric power calculator calculates target electric power generation. An electric power distribution controller controls the engine and the motor.

The features “moving the operating point to a point having higher efficiency on a contour power line within a certain ratio at the RPM of the engine obtained by multiplying an APS % based on the operation amount of the accelerator pedal by the maximum RPM of the engine; “obtaining a contour power curve HYU-0784USol-HSPage 2 of 9satisfying the corresponding power, a point having highest efficiency among operating points, through which the contour power curve passes, becoming an optimal-efficiency operating point.” when taken in the context of claims 1, 10, 11 as whole, were not uncovered in the prior art of teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668